DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 – 6, 14 and 16 – 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wankewycz (WO 2020/003181). 
Regarding claims 1 and 14, Wankewycz discloses an aircraft propulsion system (15) mounted to at least one of the fuselage and the wings, the aircraft propulsion system comprising: a fan (27-2); a motor (27-1) operably connected to the fan by a drive shaft; and an aircraft power generation system(25) operably coupled to the motor to drive rotation of the fan through the drive shaft, wherein the aircraft power generation system comprises a fuel cell (25-1) configured to generate at least 1 MW of electrical power (page 11, line 7 – page 15, line 20; page 14; lines 10 -15; Fig. 3).
Regarding claim 2, Wankewycz discloses that the aircraft power generation system comprises a fuel source (25-2).  
Regarding claims 4 and 16, Wankewycz discloses that the fan, the motor, and the aircraft power generation system are housed within a propulsion system housing (22-1; Fig. 3).  
Regarding claims 5 and 17, Wankewycz discloses that the propulsion system housing is configured to be mounted to a wing of an aircraft (22-2; Fig. 3).  
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 9, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wankewycz in view of Huber et al (US 6,641,084).
Regarding claims 3 and 15, Wankewycz fails to disclose that the fuel cell is a solid oxide fuel cell. However, Huber et al. discloses an APU having a fuel cell that is a solid oxide fuel cell. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a solid oxide fuel cell as taught by Huber et al in the system of Wankewycz in order to provide combined heat and power efficiency, long-term stability, fuel flexibility, and low emissions.
Regarding claims 7, 9, and 19, Wankewycz as modified by Huber et al. discloses a supplemental power generator (Fig. 2 shows a supplemental power generator) configured to receive at least a portion of a fuel of the fuel cell. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include an additional power generator, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wankewycz in view of Olivier et al. (US 2006/0216559).
Regarding claim 13, Wankewycz fails to teach that the aircraft power generation system comprises an aircraft system cooler configured to use a fuel for the fuel cell as a cold sink and is configured to cool at least one of aircraft air loads and aircraft liquid loads. However, Olivier et al. discloses a fuel cell that utilizes a cooling fluid as a cold sink. It would have been obvious to one having ordinary skill in the art at the invention was filed to use this feature taught by Olivier et al. in the invention of Wankewycz in order to provide a means of providing thermal management.

 Claims 8, 10, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wankewycz as modified by Huber et al (US 6,641,084) and further in view of Hsu (WO 0026983).
Regarding claim 8, Wankewycz as modified by Huber et al. does not teach a Brayton cycle power generator. However, Hsu discloses fuel cell power systems having a Brayton cycle power generator. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a Brayton cycle power generator in order to provide a high system efficiency.
	Regarding claims 10, 11, and 20, Wankewycz as modified by Huber et al. and Hsu, more specifically Hsu, discloses a waste heat recovery system operably connected to a fuel supply line from a fuel source to the fuel cell (page 26, line 3 – 20). 
	Regarding claim 12, Huber et al. discloses a pressure-balanced heat exchanger (Col. 7; lines 21 – 35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/Primary Examiner, Art Unit 3642